Citation Nr: 0842110	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-10 531	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an anal condition, 
variously diagnosed. 

2. Entitlement to a rating higher than 20 percent for 
diabetes mellitus.  

3. Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity.  

4. Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity.  

5. Entitlement to service connection for residuals of injury 
to the right great toe.  

6. Entitlement to service connection for bilateral hearing 
loss.  

7. Entitlement to service connection for pneumonia.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1969 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in May 1994, in 
January 2005, and in December 2005, of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The record shows the veteran's anal problems have been 
variously diagnosed.  In the rating decision of January 2005, 
the RO denied service connection for recurrent abscesses of 
the buttocks.  In December 2005, the RO denied service 
connection for anal nodule.  The Board has recharacterized 
the claim as service connection for an anal condition, 
variously diagnosed.   

The claims of increase for diabetes mellitus and peripheral 
neuropathy and the claims of service connection for residuals 
of injury to right great toe, bilateral hearing loss and 
pneumonia are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

The current anal condition, variously diagnosed, was not 
affirmatively shown to have been present during service; the 
current condition, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin; 
and the current variously diagnosed anal condition was not 
caused by or made worse by the service-connected diabetes 
mellitus.  

CONCLUSION OF LAW

The anal condition, variously diagnosed, was not incurred in 
or aggravated by service; and the current anal condition, 
variously diagnosed, is not proximately due to or the result 
of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2003 and in February 2007.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran also was notified 
of the evidence necessary to substantiate secondary service 
connection, that is, evidence of a relationship between the 
claimed condition and the service-connected condition.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim, except for 
effective date of the claim and the degree of disability 
assignable).

To the extent that the VCAA notice was provided after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured as 
after the RO provided content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in November 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



To the extent the VCAA notice omitted the provisions 
pertaining to the effective date of the claim and for the 
degree of disability assignable, the notice was deficient, 
but as the claim of service connection is denied, no 
effective date or disability rating can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this limited VCAA 
content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

The RO has obtained service treatment records and VA records.  
The record does not indicate that the current anal condition 
may be associated with the veteran's service as there is no 
credible evidence of recurrent symptoms or continuity of 
symptomatology since service or other possible association 
with service.  Also the record does not indicate that the 
current anal condition may be associated with the service-
connected diabetes mellitus on the basis of aggravation, that 
is, a permanent increase in the underlying conditions as 
contrasted to an increase in symptoms, as there is no medical 
evidence, suggesting aggravation, and as there is no other 
competent evidence of aggravation as the veteran as a lay 
person is not competent to offer an opinion on whether there 
is a permanent increase in the underlying conditions as 
contrasted to an increase in symptoms, which is not capable 
of lay observation.  For these reasons, a VA medical opinion 
on the questions of direct service connection or on 
aggravation is not necessary to decide the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.



Factual Background 

The service treatment records contain no complaint, finding, 
history, or treatment for an anal condition.  

After service, VA treatment records document an abscess of 
the left buttock (January 2001) and an anal fissure and 
abscess (April 2001). 

In a report of contact in November 2003, the veteran claimed 
he had boils secondary to diabetes mellitus.  

VA treatment records document recurrent abscesses (September 
2003). 

On VA examination in December 2003, the veteran complained of 
boils on his buttocks requiring incision and drainage.  There 
was some hyperpigmentation of the buttocks areas and a tender 
nodule, which may have represented an early abscess.  The 
examiner was of the opinion that the veteran had recurrent 
abscesses of buttocks, possibly secondary to or aggravated by 
diabetes mellitus with elevated blood sugars, which have not 
been adequately controlled.  

VA treatment records document an anal nodule and posterior 
fistula (January 2004), rectal fissure (May 2004) and an 
unhealed, lanced boil (October 2006). 

Analysis

On the basis of the service treatment records, an anal 
abnormality was not affirmatively shown to have been present 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As the disability was not noted or observed during service as 
evidenced by the service treatment records and as there is 
otherwise no other evidence of the disability during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between an anal condition, variously diagnosed, 
and an established injury or disease of service origin.

The current anal condition is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence of such condition therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here, the questions are the diagnosis of an anal 
condition to include nodule, abscess, fistula and boils, not 
capable of lay observation, and therefore medical in nature, 
and of medical causation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements that his current anal condition had 
onset during service or is related to any injury or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there is no such evidence favorable to the 
claim, the preponderance of the evidence is against the claim 
of service connection and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

On the question of secondary service connection, in December 
2003, a VA examiner reported the veteran had recurrent 
abscesses of buttocks area, possibly secondary to or 
aggravated by his diabetes mellitus.  An opinion expressed in 
the term of "could", the equivalent of "may", also implies 
that it "could not" and it is too speculative to establish a 
medical nexus.  For this reason, the Board rejects the 
medical opinion as favorable evidence.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).

There is no other medical evidence of record suggesting a 
causal association or causal link between the variously 
diagnosed anal condition and the service-connected diabetes 
mellitus.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for the current anal condition as secondary to the diabetes 
mellitus under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310 is 
not established.

For the reasons articulated, the preponderance of the 
evidence is against the claim of service connection for the 
current variously diagnosed anal condition on a secondary 
basis, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an anal condition, variously 
diagnosed, is denied.  




REMAND

In September 1994, the hearing transcript, reduced to a 
writing, satisfies the elements of a substantive appeal 
thereby perfecting the appeal on the claims of service 
connection for residuals of injury to the right great toe, 
bilateral hearing loss and pneumonia, which were denied in a 
rating decision in May 1994.  It is unclear whether the 
veteran is still pursuing these claims and further 
clarification is necessary.  

VA treatment records, dated from May 2007 to January 2008, 
raise the question of the current degree of impairment due to 
the service-connected diabetes mellitus, requiring further 
evidentiary development. 

On VA examination for diabetes mellitus in March 2007, the 
ankle reflex was absent, and proprioception and vibratory 
sense were decreased in the lower extremities.  As the extent 
of the veteran's peripheral neuropathy is unclear, the Board 
determines that a VA examination is needed with EMG and nerve 
conduction studies.

In light of the above, further evidentiary development is 
needed under the duty to assist.  Accordingly, the case is 
REMANDED for the following actions:

1. Clarify whether the veteran is still 
pursuing the claims of service connection 
for residuals of injury to the right great 
toe, bilateral hearing loss, and 
pneumonia.  If the veteran is pursuing 
these claims, provide him with VCAA notice 
and pursue any necessary development.  

2. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
with Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008). 



3. Schedule the veteran for a VA 
examination to determine the current level 
of disability due to service-connected 
diabetes mellitus.  The claims folder must 
be made available to the examiner for 
review.  The examiner is asked to comment 
on the need for insulin, a restricted 
diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities). 

4. Schedule the veteran for a VA 
neurological examination with EMG and 
nerve conduction studies.  The examiner is 
asked to describe the degree of 
neurological impairment to include 
incomplete paralysis.  If incomplete 
paralysis is found, the examiner should 
state whether such is mild, moderate, 
moderately severe, or severe with marked 
muscular atrophy.   

5. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


